 CAMACHO CALVO LAW GROUP LLC

 GERI E. DIAZ
 gdiaz@camachocalvo.law
 134 W. Soledad Ave., Suite 401
 Hagåtña, Guam 96910
 Telephone No. 671.472.6813
 Facsimile No. 671.477.4375

 Attorney for Defendant
 NISSAN MOTOR CORPORATION IN GUAM


                            IN THE DISTRICT COURT OF GUAM

 NATHANIEL UNTALAN,                               CIVIL CASE NO. CV18-00015

                         Plaintiff,

               vs.                                MOTION FOR PARTIAL SUMMARY
                                                  JUDGMENT; MEMORANDUM OF
 NISSAN MOTOR CORPORATION IN                      POINTS AND AUTHORITIES;
 GUAM,                                            CERTIFICATE OF SERVICE

                         Defendant.




                                             i.
061832-00004

               Case 1:18-cv-00015 Document 19 Filed 06/12/19 Page 1 of 24
                                                     TABLE OF CONTENTS

I.      INTRODUCTION ................................................................................................................... 1


II. FACTUAL BACKGROUND.................................................................................................. 1


III. SUMMARY JUDGMENT STANDARD ............................................................................... 2


IV. LEGAL ARGUMENT ............................................................................................................ 3

     A. Plaintiff’s Complaint ............................................................................................................ 3

     B. Nissan is Entitled to Partial Summary Judgment Because There Was No Violation Of
        Guam’s Fair Labor Standards Act ........................................................................................ 3

           1. Guam’s Fair Labor Standards Act .................................................................................... 3


           2. Plaintiff Was Employed As A Bona fide Executive Employee ....................................... 4


           3. Plaintiff Was Paid On A Salary Basis Of Not Less Than $455 Per Week ...................... 8

     C. Nissan Is Entitled To Summary Judgment Because It Did Not Wilfully Or Recklessly
        Withhold Employer Contributions Into Plaintiff’s 401K Plan........................................... 12

     D. Nissan is Entitled to Summary Judgment On The Claim that Plaintiff Is Entitled To
        Reimbursement For Medical And Dental Premiums For The Period of June 1, 2017 to July
        31, 2017 .............................................................................................................................. 16

V. CONCLUSION ..................................................................................................................... 18




                                                                       ii.
061832-00004

                   Case 1:18-cv-00015 Document 19 Filed 06/12/19 Page 2 of 24
                                                                CASES
Beard v. Banks,
  548 U.S. 521 (2006) .................................................................................................................... 2

Celotex Corp. v. Catrett,
  477 U.S. 317 (1986) .................................................................................................................... 2

Fink v. City of New York,
  129 F.Supp.2d 511 (E.D.N.Y. 2001)......................................................................................... 14

Fryer v. A.S.A.P. Fire & Safety Corp., Inc.,
  658 F.3d 85 (1st Cir. 2011) ....................................................................................................... 15

Lujan v. Nat'l Wildlife Fed'n,
  497 U.S. 871 (1990) .................................................................................................................... 2

Ortiz v. Lopez,
  688 F.Supp.2d 1072 (E.D. Ca. 2010) .......................................................................................... 3

Paxton v. City of Montebello,
  712 F.Supp.2d 1017 (C.D. Cal. 2010)....................................................................................... 14

Reed v. Honeywell Int'l. Inc.,
  2009 WL 886844................................................................................................................. 14, 15

Sanchez v. Puerto Rico Oil Co.,
  37 F.3d 712 (1st Cir.1994) ........................................................................................................ 14

Satterfield v. Borough of Schuylkill Haven,
  12 F.Supp.2d 423 (E.D. Pa 1998) ............................................................................................. 14

United States v. Sierra Pac. Indus.,
 879 F.Supp.2d 1096 (E.D. Cal. 2012) ......................................................................................... 3




                                                                   ii.
061832-00004

                 Case 1:18-cv-00015 Document 19 Filed 06/12/19 Page 3 of 24
                                                             STATUTES
22 G.C.A. § 3108(b) ....................................................................................................................... 8
22 GCA § 3105 ............................................................................................................................... 4
22 GCA § 3108(b)(1) ...................................................................................................................... 4
3 G.C.A. §3102(a) ........................................................................................................................... 3
Fed. R. Civ. P. 56(a) ....................................................................................................................... 2
G.C.A. § 3104 (c) and (d) ............................................................................................................... 3




                                                                     ii.
061832-00004

                 Case 1:18-cv-00015 Document 19 Filed 06/12/19 Page 4 of 24
         Defendant Nissan Motor Corporation in Guam (“Nissan”) moves the Court for summary

judgment pursuant to Federal Rule of Civil Procedure 56. This motion is supported by the attached

Memorandum of Points and Authorities, the Concise Statement of Material Facts, the attached

Declarations of Rosalinda P. Nieva, Eugene Roberts, Arnel Bonto and E.J. Quintanilla, Exhibits

A through X, and the records and files for this case.

         Respectfully submitted: Hagåtña, GU, June 12, 2019.

 CAMACHO CALVO LAW GROUP LLC
                                                      /s/ Geri E. Diaz
                                                      GERI E. DIAZ
                                                      Attorney for Defendant
                                                      NISSAN MOTOR CORPORATION IN GUAM



                     MEMORANDUM OF POINTS AND AUTHORITIES

  I.     INTRODUCTION

         This case was filed by Plaintiff Nathaniel Untalan who claims that he was discriminated

against and constructively discharged from employment with Nissan because he was a member of

a uniformed service and had exercised his rights under USERRA. ECF No. 1, ¶ 55. As will be

demonstrated below, Nissan is entitled to summary judgment on several of the claims raised by

Plaintiff because of the undeniable evidence which establishes that he is unable to prove all the

elements essential to legally support those claims.


 II.     FACTUAL BACKGROUND

         Plaintiff was initially employed by Nissan through Guam Community College’s Co-Op

program on July 3, 1997 as a Warehouse Person in the Parts Department. Exhibit A. Thereafter,

he held other positions, including Parts Advisor effective June 11, 1998 (Exhibit B), Parts

Counterperson effective November 16, 1999 (Exhibit C), Parts Advisor effective April 1, 2001


                                                 1
061832-00004

               Case 1:18-cv-00015 Document 19 Filed 06/12/19 Page 5 of 24
(Exhibit D), and Lead Parts Advisor effective April 1, 2003 (Exhibit E). The last position he held

was Assistant Parts Manager effective April 1, 2007 (Exhibit F) through his resignation on

September 7, 2017 (Exhibit G).

         In October 2013, he notified Nissan of his enlistment into the Air Force Reserves. Exhibit

H. Between the period of 2014 to September 2017, Nissan has been supportive of and has

accommodated Plaintiff when he was on military orders.

         Plaintiff now alleges that he was discriminated against because of his enlistment in the

military and that he was forced out of the company due to wage and hour and USERRA violations.

Nissan disputes these allegations as they are unfounded and now moves for Partial Summary

Judgment of the issues alleged in the Complaint.


III.     SUMMARY JUDGMENT STANDARD

         Summary judgment is proper if there is no genuine issue as to any material fact and the

movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). The purpose of summary

judgment is to isolate and terminate claims and defenses that are factually unsupported. Celotex

Corp. v. Catrett, 477 U.S. 317, 327 (1986). Using depositions, affidavits or declarations, a party

moving for summary judgment forces the opponent to come forward with sworn averments of fact

essential to her claim before the time-consuming process of litigation and trial may continue. Lujan

v. Nat'l Wildlife Fed'n, 497 U.S. 871, 888-89 (1990). If the non-moving party cannot show a

genuine dispute requiring a trial, entry of summary judgment in favor of the movant shall be

granted. Fed. R. Civ. P. 56(a); Beard v. Banks, 548 U.S. 521, 529 (2006).




                                                 2
061832-00004

               Case 1:18-cv-00015 Document 19 Filed 06/12/19 Page 6 of 24
IV.      LEGAL ARGUMENT

         A.      Plaintiff’s Complaint

         “It is well-established that ‘the issues on summary judgment are framed by the complaint.’”

United States v. Sierra Pac. Indus., 879 F.Supp.2d 1096, 1108 (E.D. Cal. 2012) (quoting Ortiz v.

Lopez, 688 F.Supp.2d 1072, 1082 (E.D. Ca. 2010)).

         The Complaint purports to state two main claims, namely, a violation of Guam’s Fair Labor

Standards Act (Count 1) and a violation of USERRA (Count 2). ECF No 1. Nissan is entitled to

summary judgment on several of Plaintiff’s claims because there is no evidence to establish that it

violated Guam’s Fair Labor Standards Act, that it willfully and recklessly withheld employer

contributions into his 401K plan, and that Plaintiff is entitled to reimbursement for medical and

dental premiums for the period of June 1, 2017 through July 31, 2017.


         B.      Nissan is Entitled to Partial Summary Judgment Because There Was No
                 Violation Of Guam’s Fair Labor Standards Act

                 1.     Guam’s Fair Labor Standards Act

         Guam’s Fair Labor Standards Act applies to every employer (with the exception of the

United States Government) and every employee (with the exception of agricultural employees for

any workweek in which the employer employs less than 10 persons, and domestic workers). 3

G.C.A. § 3104 (c) and (d).

         The Minimum Wage and Hour Act of Guam, which falls within the umbrella of the Guam

Fair Labor Standards Act, was enacted to for several reasons, one of which is to establish minimum

wage and maximum hour standards at levels consistent with public health, efficiency and the

general well-being of workers. 3 G.C.A. §3102(a).

         The Minimum Wage and Hour Act requires every employer to pay each person employed

by him wages at a rate not less than Eight Dollars and Twenty-Five Cents ($8.25) per hour,

                                                  3
061832-00004

               Case 1:18-cv-00015 Document 19 Filed 06/12/19 Page 7 of 24
effective January 1, 2015. 22 GCA § 3105. The Act provides an exemption for employees

employed as bona fide executive employees. Specifically, the Act states that § 3105 does not

apply to:

         Any employee who is employed in a bona fide executive capacity, which is any
         employee who is compensated on a salary or fee basis at a rate of not less than Four
         Hundred Fifty-five Dollars ($455.00) per week and whose primary duty is
         management of the enterprise where the employee is employed or of a recognized
         department thereof; who customarily and regularly directs the work of two (2) or
         more other employees; and who has the authority to hire or fire other employees or
         whose suggestions and recommendations as to hiring, firing, advancement,
         promotion, or any other change of status of other employees are given particular
         weight.

22 GCA § 3108(b)(1). Accordingly, to be exempt from Guam’s minimum wage and overtime

standards, Plaintiff must meet the job duties test to qualify as an executive employee and be paid

on a salary basis of not less than $455 per week.


                 2.     Plaintiff Was Employed As A Bona fide Executive Employee

         Pursuant to 22 GCA § 3105, an employee employed in a bona fide executive capacity

manages the enterprise, customarily and regularly directs the work of two or more other

employees, and has the authority to hire or fire other employees or whose suggestions and

recommendations as to hiring, firing, advancement, etc., is given particular weight.

         Plaintiff was an Assistant Parts Manager and he held this position from 2007 (Exhibit F)

to the September 7, 2017 when he resigned. Exhibit G. During his deposition, he provided

testimony evidencing his managerial duties. He stated the following:

                 Q:     What was the next job title that you held there?
                 A:     Parts assistant manager.
                 Q:     When did you get that job title?
                 A:     I believe in 2007, ma’am, best guess.
                 Q:     Okay. And did you hold that job title until you resigned in 2018?
                 A:     ‘17
                 Q:     2017, excuse me.

                                                  4
061832-00004

               Case 1:18-cv-00015 Document 19 Filed 06/12/19 Page 8 of 24
                 A:     Yes, ma’am.
                 Deposition of Nataniel Untalan (“Untalan depo.”) at 17: 5-13.

         As an Assistant Parts Manager, he had supervisory duties over the employees in the Parts

Department.      He acknowledged that there were approximately 8 to 10 employees in that

department and he directed them with regards to their job duties. Specifically, he stated:

                 Q:     In your own words, can you tell me exactly what your essential job duties
                        were throughout the years that you held this job position.
                 A:     Process special orders, handle customers, of course, work on stock orders,
                        oversaw most of my parts advisors, monitor sales, keep an eye on
                        telephones.
                 Untalan depo. at 18: 4-9.

                 Q:     How many people or how many employees were in the parts department?
                 A:     We had approximately eight, ten.
                 Untalan depo. at 18: 19-21.

                 Q:     And so you said there were parts advisors?
                 A:     Parts advisors.
                 Q:     And what other titles were there?
                 A:     Warehouse person.
                 Q:     Okay. Anything else?
                 A:     We had an inventory clerk off-island, an off-island inventory clerk.
                 Q:     And you said that you oversaw parts advisors --
                 A:     Yes, ma’am.
                 Q:     -- correct? Did you also oversee the warehouse person?
                 A:     Yes.
                 Q:     And did you also oversee the inventory off-island clerk?
                 A:     Yes.
                 Untalan depo. at 18: 22-25; 19: 1-12.

                 Q:     Okay. Did you direct them with regard to their job duties, meaning did you
                        tell them what to do or did you show them how to do things, things of that
                        nature that an assistant manager would do?
                 A:     Yes.
                 Q:     “Yes,” okay. Now, with regard to these individuals, did you have the
                        authority to make any suggestions with regard to either promoting them or
                        maybe demoting them or maybe recommending them for certain raises or
                        anything of that nature?

                                                  5
061832-00004

               Case 1:18-cv-00015 Document 19 Filed 06/12/19 Page 9 of 24
                 A:     Officially or --
                 Q:     In your capacity as an assistant parts manager.
                 A:     As a manager, I can always take care of my people and talk to the parts
                        manager or give him my opinion.
                 Q:     And make those recommendations?
                 A:     If he asks for it.
                 Q:     Okay. As an assistant parts manager, do you feel that your opinion regarding
                        how an individual was doing was given a certain amount of weight?
                 A:     I would hope so.
                 Untalan depo. at 20: 4-25; 21: 1-6.

                 Q:     Have you had discussions [with the Parts Manager] before regarding
                        promotions, demotions?
                 A:     When he asks my opinion.
                 Q:     So he will defer to you?
                 A:     He would ask, yes.
                 Untalan depo. at 21: 12-16.

         Further evidence of Plaintiff’s executive status is outlined in his job description as an

Assistant Parts Manager. His managerial and supervisory responsibilities included evaluating

employee performance and identifying hiring and training needs; supervising and motivating the

staff to perform their best; coaching and supporting new and existing employees; suggesting sales

training programs and techniques; communicating with customers and evaluating their needs;

handling complaints from customers, etc. Exhibit I.

         During Plaintiff’s deposition, he reviewed the Assistant Parts Manager Job Description

(Exhibit I) and confirmed that the essential duties and supervisory responsibilities listed on the

form were correct and that he performed those functions. Untalan depo. at 23: 12-25; 24: 1-3.

         Plaintiff’s job duties also included conducting performance reviews of those employees

that he supervised. He stated:

                 Q:     One of the things that I wanted to also follow up on is when we were talking
                        about your job duties and your job description, did that also include doing



                                                  6
061832-00004

               Case 1:18-cv-00015 Document 19 Filed 06/12/19 Page 10 of 24
                        performance reviews for your parts advisors or anyone that you oversaw in
                        the parts department?
                 A:     Yes, Ma’am.
                 Q:     So that was also part of your essential duties - -
                 A:     Yes.
                 Q:     - - to do the performance reviews?
                 A;     We split it in half. It was me and the manager.
                 Q:     Oh, ok.
                 A:     He asked for help so he would make me do four and then he would take the
                        rest at his discretion.
                 Untalan depo. at 66: 4-16.

         Based on the foregoing, it is clear that Plaintiff held a bona fide executive position with

Nissan as he regularly managed and directed the work of 8 to 10 individuals in the Parts

Department on a daily and weekly basis. His job description evidences that he had a leadership

role within the company as he was required to supervise and motivate the staff, as well as coach

and support any new and existing employees. In addition, he directed the work of the employees

in the department.      His managerial duties included organizing and maintaining the parts

department in an efficient layout; establishing and maintaining a system for aging special order

bins; establishing and practicing measures to deter departmental theft; directing the annual

physical inventory; developing and monitoring an efficient stock ordering system; ensuring the

proper flow of information to the accounting department; investigating and resolving any

inventory discrepancies, etc. Exhibit I.

         As an Assistant Parts Manager, he made recommendations as to the hiring, firing, and

advancement of the employees he supervised and he identified the department’s training needs.

Since he was authorized to conduct performance reviews and the Parts Manager sought out his

opinion regarding promotions and demotions, it is evident that his was a part of upper management

and held an executive status. Based on the foregoing, Plaintiff meets the job duties test for a bona

fide executive employee.

                                                  7
061832-00004

               Case 1:18-cv-00015 Document 19 Filed 06/12/19 Page 11 of 24
                 3.      Plaintiff Was Paid On A Salary Basis Of Not Less Than $455 Per Week

         The second test to qualify for an exemption under Guam’s Minimum Wage and Hour Act

requires that Plaintiff be paid not less than $455 per week on a salary basis. There is no clear rule

from Guam’s local courts on how to interpret this requirement, so we must turn to the Federal Fair

Labor and Standards Act 1 for guidance.

         Being paid on a salary basis means an employee regularly receives a predetermined amount

of compensation each pay period on a weekly, or less frequent, basis. Exhibit J.

         When calculating the amount of salary required, 29 CFR Part 541.600 states the following:

          (a) To qualify as an exempt executive, administrative or professional employee
         under section 13(a)(1) of the Act, an employee must be compensated on a salary
         basis at a rate of not less than $455 per week (or $380 per week, if employed in
         American Samoa by employers other than the Federal Government), exclusive of
         board, lodging or other facilities.
         (b) The $455 a week may be translated into equivalent amounts for periods longer
         than one week. The requirement will be met if the employee is compensated
         biweekly on a salary basis of $910, semimonthly on a salary basis of $985.83, or
         monthly on a salary basis of $1,971.66. However, the shortest period of payment
         that will meet this compensation requirement is one week.

         Arnel Bonto is Nissan’s Controller and has held this position for the past 16 years.

Deposition of Arnel Bonto (“Bonto depo.”) at 6: 1-2, 24-25. He testified that Nissan’s employees

were paid on a semi-monthly basis. Id. at 26: 12-17.




1
  Guam’s Fair Labor and Standards Act mirrors the Federal Labor and Standard Act. Bill No. 368(EC) was signed
into law as Public Law 28-164 on January 4, 2007 by then Governor Felix Camacho. The Bill was “an Act to conform
the Guam Wage and Hour Law to changes in the Federal Fair Labor Standards Act regulations by amending Title 22
G.C.A. § 3108(b).” Accordingly, Guam’s law is almost an exact replica of federal law, and reads as follows:
         (b)(1) Any employee who is employed in a bona fide executive capacity, which is any employee
         who is compensated on a salary or fee basis at a rate of not less than Four Hundred Fifty-five Dollars
         ($455.00) per week and whose primary duty is management of the enterprise where the employee
         is employed or of a recognized department thereof; who customarily and regularly directs the work
         of two (2) or more other employees; and who has the authority to hire or fire other employees or
         whose suggestions and recommendations as to hiring, firing, advancement, promotion, or any other
         change of status of other employees are given particular weight. 22 GCA § 3108(b)(1).

                                                       8
061832-00004

               Case 1:18-cv-00015 Document 19 Filed 06/12/19 Page 12 of 24
           Mr. Bonto testified that pursuant to the Fair Labor Standards Act, Plaintiff was considered

an executive employee and was exempt from the minimum wage requirements. Id. at 27: 20-25.

When asked about Plaintiff’s pay structure, he indicated that Plaintiff’s salary was comprised of

his base pay plus commission and bonuses. Id. at 37:25, 38:1-5. He added that Plaintiff received

a minimum of $455 per week (Id. at 27:13-15), and to ensure that Nissan complied with this weekly

salary requirement, Mr. Bonto personally calculated Plaintiff’s commissions, and then forwarded

the commission calculation worksheet to Linda Nieva, Nissan’s Chief Accountant, for review and

processing into the payroll system. Id. at 25:9-17, 28:6-25, 29:1-7.

           At $455 per week, Plaintiff should have earned a minimum of $23,660 per year. Id. at 29:8-

20. During his deposition, Mr. Bonto reviewed Plaintiff’s pay registers from 2007 to 2017 (Exhibit

K, Bonto depo. 30-35) and confirmed that during those years, he earned more than $23, 660 per

year, as evidenced below:

           2007    $27,924.28                2013      $49,567.28
           2008    $39,722.93                2014      $36,364.06
           2009    $42,491.36                2015      $36,608.79
           2010    $46,628.21                2016      $48,848.50
           2011    $44,242.11                2017      $29,846,99 2
           2012    $49,093.84

           When analyzing the payments from a monthly standpoint, Plaintiff received less than the

minimum of $455 per week on a few occasions.

           As reflected in Plaintiff’s paycheck stub for pay period ending September 15, 2014, he

earned wages totaling $785.19 for the work he performed during the first week of that pay period,

namely September 1, 2014 through September 8, 2014. Exhibit K and Exhibit L. Plaintiff did

not receive full payment for this pay period because he was on military orders from September 8,

2014 to September 11, 2014 and his salary was offset my his military salary. Exhibit M, Bonto


2
    Pay register for January through September 2017.

                                                          9
061832-00004

               Case 1:18-cv-00015 Document 19 Filed 06/12/19 Page 13 of 24
decl., ¶ 5. He did not earn wages for the following week (September 9, 2014 to September 15,

2014) because he did no work at Nissan during that time. Declaration of Rosalinda P. Nieva

(“Nieva decl.”), ¶ 6, Bonto decl, ¶ 6.

         However, upon receiving confirmation that Plaintiff had actually worked on September 11,

2014 and September 12, 2014 (Exhibit N), his wages for pay period ending on September 15,

2014 were adjusted and he received his full salary for that time period. This adjustment is reflected

in his paycheck issued on October 17, 2014. Nieva decl., ¶ 7.

         The other occasions wherein Plaintiff received less than $455 per week was during the

months of February and March 2015. Exhibit K. Plaintiff’s active military status from January

27, 2015 through May 3, 2015 (Exhibit O) and May 29, 2015 through June 17, 2015 (Exhibit P)

affected his wages.

         After the Plaintiff’s pay issue in September 2014, Nissan wanted to ensure that there would

be no future delays in paying him the correct salary. So, when he was placed on military orders in

2015, it was requested that he clock in an out to ensure that there were no issues regarding his

salary, that he was paid in a timely manner, and that Nissan met the required threshold of $455 per

week after the military offset. The need to track his work was not done for discriminatory purposes,

and it was only in effect during the time he was on military orders. This was simply a way for

Nissan to confirm whether he performed work during any workweek. At no time was Mr. Untalan

ever converted to an hourly employee. Bonto decl., ¶ 8.

         For pay period ending February 15, 2015, Plaintiff earned $379.05 (Exhibit Q) and for pay

period ending February 28, 2015, he earned $586.93 (Exhibit R).




                                                 10
061832-00004

               Case 1:18-cv-00015 Document 19 Filed 06/12/19 Page 14 of 24
         The same scenario occurred for March 2015 and for pay period ending March 15, 2015, he

earned $345.84, and for pay period ending March 31, 2015, he earned $370.10. Exhibit S and

Exhibit T.

         When analyzing the payments received by Plaintiff for these months, Nissan offset his

wages as he was receiving military pay. Bonto decl., ¶ 9. This is based on 29 CFR part

541.602(b)(3) which allows employers to offset wages. That code section states:

         While an employer cannot make deductions from pay for absences of an exempt
         employee occasioned by jury duty, attendance as a witness or temporary military
         leave, the employer can offset any amounts received by an employee as jury fees,
         witness fees or military pay for a particular week against the salary due for that
         particular week without loss of the exemption.

29 CFR part 541.602(b)(3).

         Generally, the base salary for basic training (E1 recruit/lowest rank) is approximately

$1,599 per month. When Plaintiff enlisted in the Air Force Reserves, this was his expected salary.

For the month of February, if you add in his wages of $379.05 and $586.93, it totals $2,564.98,

and this meets the minimum threshold for February 2015. Bonto decl., ¶¶ 10 and 11.

         For the month of March 2015, if you again add in $345.84 and $370.10 to his military

salary of $1,599, this totals $2,314.94, which meets the minimum threshold for March 2015. Bonto

decl., ¶ 12.

         In viewing the evidence and calculations presented, Plaintiff qualified as bona fide

executive employee and Nissan satisfied the minimum threshold of $455 per week. Any

allegations or written claims that he was an hourly employee entitled to minimum wage is not

supported, and thus, Nissan is entitled to summary judgment on this issue.




                                                11
061832-00004

               Case 1:18-cv-00015 Document 19 Filed 06/12/19 Page 15 of 24
         C.      Nissan Is Entitled To Summary Judgment Because It Did Not Wilfully Or
                 Recklessly Withhold Employer Contributions Into Plaintiff’s 401K Plan

         Plaintiff argues that Nissan willfully or recklessly withheld his 401K benefits from his

pension plan and is requesting damages. However, Plaintiff fails to prove that Nissan knowingly

violated or failed to take action in reckless disregard of its obligations under USERRA such that it

is entitled to summary judgment.

         Plaintiff approached E.J. Quintanilla, the Human Resources Manager, regarding this matter

sometime in 2017 and he requested clarification of his entitlement to employer contributions into

his retirement (401K) plan while he was on military orders. At that time, Mr. Quintanilla advised

him that it was his understanding that since he is not paid his entire commission if he is on leave

without pay status, his overall gross income is reduced for the year and Nissan will only contribute

a discretionary percentage based on that amount towards his retirement. Declaration of E.J.

Quintanilla (“Quintanilla decl.”), ¶ 4.

         Mr. Quintanilla was later contacted by an ESGR representative regarding this issue. This

immediately prompted him to seek clarification on whether Nissan was contributing directly into

Plaintiff’s retirement plan. Therefore, on August 30, 2017, he contacted Gaby Bamba at ASC

Trust, Nissan’s 401K plan administrator, for guidance. He explained to her that Nissan contributes

a discretionary percentage of the employee’s gross income of the preceding year towards the

employee’s income. He also informed her that Plaintiff’s pay included commission and that he

was a service member in the military. Id., ¶ 5; Exhibit U.

         In response, Ms. Bamba advised that the employer’s contribution should be based on the

employee’s W-2 income, with the exclusions of temporary disability insurance payments, workers

compensation payments and severance payments.              Accordingly, this confirmed that Mr.

Quintanilla’s statements to Plaintiff were correct. Id., decl., ¶ 6; Exhibit U.


                                                  12
061832-00004

               Case 1:18-cv-00015 Document 19 Filed 06/12/19 Page 16 of 24
         However, a week later, on September 6, 2017, Ms. Bamba contacted Mr. Quintinalla via

email and advised that she failed to provide him with the rules specific to military service members

and USERRA. She noted in her email that she had to ask her Compliance Department for resources

on this issue. Id., ¶ 7; Exhibit U.

         She provided Mr. Quintanilla with USERRA code section 20 C.F.R. 1002.267(a) and

(b)(1). Section (a) states that where the employee’s rate of compensation must be calculated to

determine pension entitlement, the calculation must be made using the rate of pay that the

employee would have received but for the period of uniformed service. Section (b)(1) states that

where the rate of pay the employee would have received is not reasonably certain, such as where

compensation is based on commissions earned, the average rate of compensation during the 12-

month period prior to the period of uniform service must be used. Id., ¶ 8; Exhibit U.

         Based on this new information provided by Ms. Bamba, Nissan’s Controller, Arnel Bonto,

immediately proceeded to calculate the amount due to be paid by Nissan towards Mr. Untalan’s

401K for the past years when he was out on military leave. A check in the amount of $1,467.39

was issued to ASC Trust to be added to his retirement plan. Id., ¶ 9.

         At this time, there are no outstanding employer contributions due to Plaintiff. However,

Plaintiff is still requesting damages.

         Congress has provided in USERRA for an award of liquidated damages when the

defendant’s actions in breach of USERRA are willful. See 38 U.S.C. § 4323(d)(1)(C). The court

in Paxton v. City of Montebello stated that “[a]lthough there are no Ninth Circuit cases discussing

USERRA’s liquidated damages provision, since this “provision is very similar to 29 U.S.C. §

626(b), a provision allowing liquidated damages for willful violations under the [Age

Discrimination and Employment Act (“ADEA”)]” Fink v. City of New York, 129 F.Supp.2d 511,


                                                13
061832-00004

               Case 1:18-cv-00015 Document 19 Filed 06/12/19 Page 17 of 24
523 (E.D.N.Y. 2001); Satterfield v. Borough of Schuylkill Haven, 12 F.Supp.2d 423, 444-45 n. 5

(E.D. Pa 1998), the Court applied the ADEA’s willfulness standard in determining whether

liquidated damages were warranted.         Paxton v. City of Montebello, 712 F.Supp.2d 1017,

1020 (C.D. Cal. 2010).

         The court further stated, “[a] violation is willful under the ADEA if “the employer either

knew or showed reckless disregard for the matter of whether its conduct was prohibited by the

statute. Plaintiff has the burden of proving willfulness. Id. at 1021. In that case, the Plaintiffs

argued that the City’s willfulness is shown “through the various emails and memorandums [sic]

referencing the Plaintiffs military leave, and Defendants [sic] knowledge of USERRA[,]” which

show the City “knew the issues surrounding Plaintiffs military leave and ... knew about USERRA.”

Id. at 1021.

         However, the court held that “a violation of USERRA is not willful merely because ‘the

employer simply knew of the potential applicability of the [statute,]’.” Id. It then referenced a

related case, which held that “[a] finding of willfulness requires something more than merely

showing that an employer knew about the [statute] and its potential applicability in the workplace.”

Id. quoting Sanchez v. Puerto Rico Oil Co., 37 F.3d 712, 721 (1st Cir.1994). The court stated that

“the e-mails plaintiffs cite show the City sought advise of counsel regarding compliance with

USERRA” and that these do not establish willfulness. It further referenced Reed v. Honeywell

Int'l. Inc., 2009 WL 886844, which held that there is “no willfulness when the employer consulted

attorneys and attempted to comply with USERRA, but made legal error as to compliance

requirements.” Id. Thus, in that case, the court found that plaintiffs had not met their burden to

show the City's breach of USERRA was willful, and plaintiffs are not entitled to liquidated

damages. Id. In a separate case, the court stated that “[t]he term “willful” as used in § 4323(d)(1)(C)



                                                  14
061832-00004

               Case 1:18-cv-00015 Document 19 Filed 06/12/19 Page 18 of 24
of USERRA refers to a knowing violation or action taken in reckless disregard of the obligations

imposed by USERRA.” Fryer v. A.S.A.P. Fire & Safety Corp., Inc., 658 F.3d 85,91 (1st Cir. 2011).

         Here, Plaintiff has not met his burden of showing that Nissan’s failure to initially provide

him with the correct employer contributions into his 401K plan was willful or in reckless disregard

of its obligations. In the Complaint, he simply states that “Untalan’s 401K benefits were withheld

from the amount that he received in his pension plan” and that “Nissan willfully or recklessly

violated the rules and regulations of employee pension benefit plans under USERRA.” ECF No.

1. He then alleges in his deposition that in 2017, he raised this issue with E.J. Quintanilla, and

when he was informed that he was not entitled to these benefits, he filed a Complaint with ESGR.

Untalan depo at 103: 8-17.

         It is clear that when Plaintiff initially brought this issue to Mr. Quintanilla’s attention, Mr.

Quintanilla was under the good faith belief that Nissan had paid him the correct benefits and that

Nissan was not violating any laws. It was only after speaking with the ESGR representative that

Mr. Quintanilla was on notice that something could be awry.               So, he immediately sought

clarification from Ms. Bamba at ASC Trust. She first provided him with information that

confirmed his stance, but then after additional research, she contacted him approximately one week

later and provided him with the correct information as it relates to military service members. Upon

receipt of this information, Nissan’s Controller immediately calculated the amount of employer

contribution due and forwarded it to ASC Trust. Per the court’s holding in Reed v. Honeywell

Int’l. Inc., Nissan’s initial error as to its compliance requirements and its consultation with ASC

in an attempt to comply with USERRA is not evidence of willfulness.

         There is no evidence of an intent by Mr. Quintanilla or Nissan to avoid paying Plaintiff the

correct benefits into his 401K plan. Mr. Quintanilla’s actions of immediately seeking clarification



                                                   15
061832-00004

               Case 1:18-cv-00015 Document 19 Filed 06/12/19 Page 19 of 24
on this matter refutes any arguments that Nissan acted in a willful manner or in reckless disregard

to its obligations under USERRA. Since there are no outstanding 401K contributions due to

Plaintiff, Nissan is entitled to summary judgment on this issue.


         D.      Nissan is Entitled to Summary Judgment On The Claim that Plaintiff Is
                 Entitled To Reimbursement For Medical And Dental Premiums For The
                 Period of June 1, 2017 to July 31, 2017

         Plaintiff argues that his medical and dental insurance coverage was terminated from June

1, 2017 through July 31, 2017, that he was wrongfully charged insurance premiums for these

months, and that he was never reimbursed for these deductions.

         Plaintiff was on military leave from May 16, 2017 through June 28, 2017. Exhibit V.

Accordingly, he did not receive a paycheck for pay period ending May 31, 2017, which covered

the period of May 16, 2017 through May 31, 2017; pay period ending June 15, 2017, for the period

of June 1, 2017 through June 15, 2017; and pay period ending June 30, 2017, for the period of

June 16, 2017 through June 30, 2017. Exhibit K.

         Due to his military leave and lack of a paycheck from Nissan, he should not have been

charged semi-monthly premiums for medical benefits in the amount of $233.50 and dental benefits

in the amount of $28.25 during these three pay periods. However, he failed to cancel his medical

and dental coverage prior to leaving on military orders. Therefore, when he returned from duty, he

was informed via email on July 17, 2017 that he owed Nissan for his continuing benefits.

Quintanilla decl., ¶ 11 and Exhibit W.

         On July 18, 2017, Mr. Quintanilla contacted Eugene Roberts at NetCare Life and Health

and requested assistance as Plaintiff failed to cancel his coverage in May 2017. Quintanilla decl.,

¶ 13; Declaration of Eugene Roberts (“Roberts decl.”), ¶ 2. Mr. Roberts indicated that it was




                                                16
061832-00004

               Case 1:18-cv-00015 Document 19 Filed 06/12/19 Page 20 of 24
standard protocol for an employee to cancel his or her coverage prior to leaving for military duty,

and upon the employees return to work, he or she had 30 days to reenroll. Roberts decl., ¶ 3.

         Since Plaintiff’s coverage was not terminated prior to his military service on May 16, 2017,

Mr. Roberts agreed to retroactively cancel his coverage effective May 31, 2017, and reinstate it

effective August 1, 2017. Mr. Roberts indicated that NetCare’s policy was that the cancellation of

coverage occurred at the end of the month in which the employee left for military service, and

upon the employee’s return, if he or she reenrolled by the 20th of the month, coverage would

resume at the start of the following month. Roberts decl., ¶ 3, 4 and 5.

         In this case, since Plaintiff’s military leave started on May 16, 2017, his medical and dental

coverage terminated on May 31, 2017. When he returned to work on July 11, 2017 and reenrolled

for benefits, his medical and dental coverage resumed on August 1, 2017. Roberts decl., ¶ 5.

Plaintiff signed NetCare’s change of status forms effectuating these changes on July 18, 2017.

Exhibits X.

         As a result of these changes, Plaintiff did not have to pay the premium for his medical and

dental benefits for June and July 2017. He was still, however, liable for the premiums due for pay

period ending May 31, 2017 since those benefits did not cancel until the end of the month.

Quintanilla decl., ¶ 15.

         Mr. Quintanilla sent Plaintiff an email on July 18, 2017, which included a chart that

summarized his outstanding payments for pay period ending May 31, 2017, June 15, 2017 and

June 30, 2017. Since he did not receive a paycheck for these periods, he was not liable for 401K

benefits. However, he continued to be liable for the life insurance and Moylan’s insurance

premiums as well as the cellphone payments. Quintanilla decl., ¶ 16, Exhibit W




                                                   17
061832-00004

               Case 1:18-cv-00015 Document 19 Filed 06/12/19 Page 21 of 24
         For pay period ending July 15, 2017, Plaintiff was inadvertently charged the premium for

his medical and dental benefits. As reflected in the chart, these payments were deducted from the

overall amount due, and his outstanding balance was reduced to $137.76. Quintanilla decl., ¶ 17,

Exhibit W.

         Mr. Quintanilla’s email also included a chart for the payments due for pay period ending

July 31, 2017. These payments were deducted from his paycheck for that period and were not

taken into account in arriving at the $137.76 amount owed by Plaintiff. Quintanilla decl., ¶ 18,

Exhibit W.

         Upon further review of Plaintiff’s claims as well as our payroll documents, Mr. Quintanilla

recently noticed that the premiums for Plaintiff’s medical and dental benefits were inadvertently

deducted from his paycheck for pay period ending July 31, 2017. A check in the amount of

$261.75 is being reimbursed to him immediately and will be mailed to his attorney’s office.

Quintanilla decl., ¶ 19.

         The reason Plaintiff was charged premiums for medical and dental benefits for the months

of June and July 2017 was because he failed to cancel these benefits prior to commencing his

military orders. And as soon as he brought this issue to Mr. Quintanilla’s attention, Mr. Quintanilla

did his very best to assist him and they were able to work with Mr. Roberts at NetCare to adjust

his benefits, which led to a significant reduction in the total amount due for benefits. Nissan has

continually worked in good faith to resolve this issue and, as it stands, Plaintiff is not entitled to

any additional reimbursements. Thus, Nissan is entitled to summary judgment on this issue.


 V.      CONCLUSION

         There is no question that Nissan did not violate Guam’s Fair Labor and Standards Act, that

it did not willfully or recklessly withhold employer contributions into Plaintiff’s 401K plan, and

                                                 18
061832-00004

               Case 1:18-cv-00015 Document 19 Filed 06/12/19 Page 22 of 24
that it does not owe Plaintiff funds for medical and dental premiums for the period of June 1, 2017

through July 31, 2017.

         Based on the arguments and the overwhelming evidence provided above, Plaintiff cannot

prove that Nissan has any liability for these claims, such that these are not triable issues and Nissan

is entitled to partial summary judgment.


         Respectfully submitted: Hagåtña, GU, June 12, 2019.

 CAMACHO CALVO LAW GROUP LLC
                                                       /s/ Geri E. Diaz
                                                       GERI E. DIAZ
                                                       Attorney for Defendant
                                                       NISSAN MOTOR CORPORATION IN GUAM




                                                  19
061832-00004

               Case 1:18-cv-00015 Document 19 Filed 06/12/19 Page 23 of 24
                                 CERTIFICATE OF SERVICE

         I, GERI E. DIAZ, hereby declare that on the 12th day of June 2019, I caused to be served,

via the Court’s CM/ECF system, a true and correct copy of the MOTION FOR PARTIAL

SUMMARY           JUDGMENT;      MEMORANDUM             OF    POINTS    AND     AUTHORITIES;

CERTIFICATE OF SERVICE upon the following:


          JOHN RICHARD BORDALLO BELL
          The Law Office of John Richard Bordallo Bell
          P.O. Box 315867
          Tamuning, Guam 96931
          671-488-1159
          john.r.b.bell@gmail.com
          Attorney for Plaintiff


         DATED: Hagåtña, GU, June 12, 2019.

                                                     /s/ Geri E. Diaz
                                                     GERI E. DIAZ




                                                20
061832-00004

               Case 1:18-cv-00015 Document 19 Filed 06/12/19 Page 24 of 24
